PD-1101-15
                               PD-1101-15                                  COURT OF CRIMINAL APPEALS
                                                                                            AUSTIN, TEXAS
August 26, 2015
                                                                           Transmitted 8/25/2015 1:16:25 PM
                                                                             Accepted 8/26/2015 3:40:21 PM
                                                                                             ABEL ACOSTA
                       IN THE COURT OF CRIMINAL APPEALS                                              CLERK
                             OF THE STATE OF TEXAS
                                  NO. _________


    MELVIN EUGENE FLETCHER
    Appellant,
                                                          On Appeal from the
    V.                                                    185TH District Court of
                                                          Harris County, Texas;
                                                          Trial Cause Number 1376099
    THE STATE OF TEXAS



                  PETITIONER'S MOTION TO EXTEND TIME TO FILE
                      PETITION FOR DISCRETIONARY REVIEW


    TO THE HONORABLE JUSTICES OF SAID COURT:

            MELVIN EUGENE FLETCHER, Petitioner in the above cause number,

    would respectfully request this Court to grant his motion to extend the time to file his

    petition for discretionary review. In support of said motion, Mr. Fletcher would

    show unto the Court the following:

                                               I.

            This appeal lies from Mr. Fletcher’s conviction in The State of Texas v. Melvin

    Eugene Fletcher, Cause Number 1376099 in the 185th District Court of Harris County,

    Texas. Mr. Fletcher was charged by indictment with felony theftof metal enhanced

    with two prior convictions for the same offense. Mr. Fletcher was convicted by a

    jury and sentenced by the judge to seven (7) years in the Institutional Division of the
Department of Criminal Justice. Mr. Fletcher’s conviction was affirmed on August

20, 2015, by the Fourteenth Court of Appeals in Cause No. 14-14-00177-CR. Mr.

Fletcher’s Petition for Discretionary Review is due September 21, 2015. This is Mr.

Fletcher’s first request for an extension to file the petition for discretionary review.

                                            II.

       Mr. Fletcher’s attorney of record, Daucie Schindler, is requesting an extension

of time in order to further evaluate the complex issues involved in the case.

Additionally, because Mr. Fletcher is already in the custody of the Texas Department

of Criminal Justice, it is difficult to communicate and more time is required in order

to properly discuss with him the issues to be raised.          An extension of time is

necessary so that the petition for discretionary review can be timely filed and

undersigned counsel can properly consult with Mr. Fletcher. This motion is not

made for the purpose of delay.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Honorable Court will grant this requested extension of time to file the Appellant's

Petition for Discretionary Review in the above cause for thirty days and extend the

time for filing the petition until October 21, 2015.
                                             Respectfully submitted,

                                             Alexander Bunin
                                             Chief Public Defender



                                             /s/ Daucie Schindler
                                             Daucie Schindler
                                             State Bar No. 24013495
                                             Harris County
                                             Public Defender’s Office
                                             Assistant Public Defender
                                             1201 Franklin 13th Floor
                                             Houston, Texas 77002
                                             Daucie.Schindler@pdo.hctx.net
                                             Tel: 713-368-0016
                                             Fax: 713-368-9278


                         CERTIFICATE OF SERVICE

       I do hereby certify that a copy of the foregoing instrument was this day
electronically served on counsel for the State and by mailing same to the following
parties on this the 25th day of August, 2015:


      Mr. Allen Curry
      Harris County District Attorney's Office
      Appellate Division
      1201 Franklin, Suite 600
      Houston, Texas 77002

      State Prosecuting Attorney
      P.O. Box 12405
      Austin, Texas 78711


                                             /s/ Daucie Schindler
                                             Daucie Schindler